DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office action in response to communications received on 07/14/2022. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1, 10, 13, 14 and 20 have been amended. 
Applicant’s arguments with respect to claims 1 and 14 regarding the new limitation: “identify payload information for the received wireless communication data by the second virtualized module” have been considered but are moot in view of the new ground of rejection presented in the current office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record US 20170111382 to Sood et al (hereinafter Sood) and US 20180145904 to Alleman et al (hereinafter Alleman).
As per claim 1, Sood teaches:
An electronic device configured to perform a radio access network function, the electronic device comprising: 
a communication interface comprising communication circuitry; a processor operatively connected with the communication interface; and a memory operatively connected with the processor, wherein the memory stores instructions which, when executed (Sood: [0014]: each of the backbone network system 102, the backhaul network system 104, the tower systems 106, and the subscriber devices 108 may be embodied as any suitable device. [0023]-[0024]), cause the processor to: 
receive, via the communication interface, wireless communication data transmitted via a radio access network, process the received wireless communication data based on a radio access network protocol by at least one first virtualized module corresponding to at least one function of the radio access network (Sood: [0015] In some embodiments, the backbone network system 102 may be embodied as a Network Function Virtualization (NFV)-based Long-Term Evolution (LTE) backbone network having a Virtual Evolved Packet Core (vEPC) architecture.  [0017]: the TEE is established as a secure enclave such as Intel® Software Guard Extensions (SGX). [0020]: For example, the TEE may be configurable by a policy to monitor all or selected packets, network flows, track packet modifications, and/or perform other monitoring functions. [0030]: In the illustrative embodiment, the TEE of the server 204, 206 on which a particular VNF 202 or VNFC 212 is executing is configured to read (directly or indirectly) inter-VNF and inter-VNFC communication associated with the particular VNF 202 or VNFC 212. Also, [0033]), 
identify an abnormal sign based on the received wireless communication data or a result of processing of the wireless communication data by the at least one first virtualized module (Sood: [0031]: As such, the TEE of the server 204, 206 may be utilized to identify such anomalies and abnormal VNF runtime behavior including, for example, malicious TCP sync floods, packet drops, flow disconnections, violation of application-level policies, and other potential security threats. Also, [0033]. [0034] As described above, the server 204 includes… the TEE 224. [0035]: In some embodiments, the TEE 224 may perform a local security analysis based on the retrieved data), 
transfer security information indicating the abnormal sign to a second virtualized module by the at least one first virtualized module (Sood: [0020]: In some embodiments, the TEE may convey exceptions and/or threat heuristics to a nominated TEE (e.g., on an NFV distributed threat detection security system), which may execute system-wide security threat heuristics/analysis. [0035] As indicated above, in the illustrative embodiment, the TEE 224 is established as a secure enclave such as Intel® Software Guard Extensions (SGX). Further, in the illustrative embodiment, the TEE 224 transmits the security threat assessment data (i.e., the collected data and/or analytic results) to a corresponding TEE 224 of the security server 206 (i.e., to the nominated TEE 224). Also, [0045]), and 
determine an expected security threat on the radio access network based on the security information indicating the abnormal sign by the second virtualized module (Sood: [0020]: For example, in an embodiment, a first nominated TEE may perform a security threat analysis of a first subsystem based on information received from corresponding TEEs of servers in the first subsystem. [0036]. [0048]: In block 714, the security server 206 correlates the security threat assessment data with the security threat database 408 to determine whether the analyzed packet(s) pose a security threat to the server 204. [0039]).
Sood does not explicitly teach: identify payload information for the received wireless communication data by the second virtualized module. However, Alleman teaches: 
identify payload information for the received wireless communication data by the second virtualized module (Alleman: [0040]: As shown in the example of FIG. 4, the directing processing entity 330 applies policy rules and provisions 444 to the network processing entity 320. For example, the network processing entity 320 is instructed to direct 450 flows to the selected target server 245 and to provide copies of blacklisted flows (e.g., the first flow 410) to the lawful intercept application 270 (FIG. 2) implemented in the adjunct application entity 340. [0041] With respect to the first flow 410, the network processing entity 320 determines 460 whether it includes a blacklisted URL. If the flow is blacklisted, then copies are provided 466 to the adjunct application entity 340 for further analysis 468. [0028]: And with respect to data processing tasks, the adjunct application entity 140 handles selected (filtered) packet processing based on adjunct application rules. Accordingly, the fourth level facilitates ones to tens of Gb/s throughput while handling—for a subset of identified flows for particular applications—data packet capture, DPI. [0036]. [0048] The TDE-2000 platform 505 also includes four tiers including a packet forwarding entity (P.F.E.) 580, a network processing entity (N.P.E.) 582, a directing processing entity (D.P.E.) 584, and an adjunct application entity (A.A.E.) 586. The TDE-2000 platform 505, however, is an example in which entities may be logically separated instead of being physically separated. [0050] Logical separation may mean separation on the same CPU via a VM, i.e., the adjunct application entity implemented as a VM (second virtualized module) receives blacklisted flows from the network processing entity that is also implemented as a VM (first virtualized module) and performs DPI on the received flows. It was well known to one of ordinary skill in the art before the effective filing date of the claimed invention that DPI involves checking the payload information of data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Alleman in the invention of Sood to include the above limitations. The motivation to do so would be to provide a balanced blend of highly granular flow awareness, selective application processing, and high-performance networking input-output (I/O) (Alleman: [0007]).

As per claim 14, Sood teaches:
 A method for determining a security threat on a radio access network by an electronic device, the method comprising: 
receiving wireless communication data transmitted via a radio access network; processing the received wireless communication data based on a radio access network protocol by at least one first virtualized module corresponding to at least one function of the radio access network (Sood: [0015] In some embodiments, the backbone network system 102 may be embodied as a Network Function Virtualization (NFV)-based Long-Term Evolution (LTE) backbone network having a Virtual Evolved Packet Core (vEPC) architecture.  [0017]: the TEE is established as a secure enclave such as Intel® Software Guard Extensions (SGX). [0020]: For example, the TEE may be configurable by a policy to monitor all or selected packets, network flows, track packet modifications, and/or perform other monitoring functions. [0030]: In the illustrative embodiment, the TEE of the server 204, 206 on which a particular VNF 202 or VNFC 212 is executing is configured to read (directly or indirectly) inter-VNF and inter-VNFC communication associated with the particular VNF 202 or VNFC 212. Also, [0033]); 
identifying an abnormal sign based on the wireless communication data or a result of processing of the wireless communication data by the at least one first virtualized module (Sood: [0031]: As such, the TEE of the server 204, 206 may be utilized to identify such anomalies and abnormal VNF runtime behavior including, for example, malicious TCP sync floods, packet drops, flow disconnections, violation of application-level policies, and other potential security threats. Also, [0033]. [0034] As described above, the server 204 includes… the TEE 224. [0035]: In some embodiments, the TEE 224 may perform a local security analysis based on the retrieved data); 
transferring security information related to the wireless communication data to a second virtualized module by the at least one first virtualized module (Sood: [0020]: In some embodiments, the TEE may convey exceptions and/or threat heuristics to a nominated TEE (e.g., on an NFV distributed threat detection security system), which may execute system-wide security threat heuristics/analysis. [0035] As indicated above, in the illustrative embodiment, the TEE 224 is established as a secure enclave such as Intel® Software Guard Extensions (SGX). Further, in the illustrative embodiment, the TEE 224 transmits the security threat assessment data (i.e., the collected data and/or analytic results) to a corresponding TEE 224 of the security server 206 (i.e., to the nominated TEE 224). Also, [0045]); 
and 
determining an expected security threat on the radio access network based on the security information indicating the abnormal sign by the second virtualized module (Sood: [0020]: For example, in an embodiment, a first nominated TEE may perform a security threat analysis of a first subsystem based on information received from corresponding TEEs of servers in the first subsystem. [0036]. [0048]: In block 714, the security server 206 correlates the security threat assessment data with the security threat database 408 to determine whether the analyzed packet(s) pose a security threat to the server 204. [0039]).
Sood does not explicitly teach: identifying payload information for the received wireless communication data by the second virtualized module. However, Alleman teaches: 
identifying payload information for the received wireless communication data by the second virtualized module (Alleman: [0040]: As shown in the example of FIG. 4, the directing processing entity 330 applies policy rules and provisions 444 to the network processing entity 320. For example, the network processing entity 320 is instructed to direct 450 flows to the selected target server 245 and to provide copies of blacklisted flows (e.g., the first flow 410) to the lawful intercept application 270 (FIG. 2) implemented in the adjunct application entity 340. [0041] With respect to the first flow 410, the network processing entity 320 determines 460 whether it includes a blacklisted URL. If the flow is blacklisted, then copies are provided 466 to the adjunct application entity 340 for further analysis 468. [0028]: And with respect to data processing tasks, the adjunct application entity 140 handles selected (filtered) packet processing based on adjunct application rules. Accordingly, the fourth level facilitates ones to tens of Gb/s throughput while handling—for a subset of identified flows for particular applications—data packet capture, DPI. [0036]. [0048] The TDE-2000 platform 505 also includes four tiers including a packet forwarding entity (P.F.E.) 580, a network processing entity (N.P.E.) 582, a directing processing entity (D.P.E.) 584, and an adjunct application entity (A.A.E.) 586. The TDE-2000 platform 505, however, is an example in which entities may be logically separated instead of being physically separated. [0050] Logical separation may mean separation on the same CPU via a VM, i.e., the adjunct application entity implemented as a VM (second virtualized module) receives blacklisted flows from the network processing entity that is also implemented as a VM (first virtualized module) and performs DPI on the received flows. It was well known to one of ordinary skill in the art before the effective filing date of the claimed invention that DPI involves checking the payload information of data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Alleman in the invention of Sood to include the above limitations. The motivation to do so would be to provide a balanced blend of highly granular flow awareness, selective application processing, and high-performance networking input-output (I/O) (Alleman: [0007]).

As per claim 4, Sood in view of Alleman teaches:
The electronic device of claim 1, wherein the instructions, when executed, cause the processor to generate security information related to the wireless communication data by a security monitoring (SM) module executed in the first virtualized module (Sood: [0035]: In some embodiments, the TEE 224 may perform a local security analysis based on the retrieved data. Further, in the illustrative embodiment, the TEE 224 transmits the security threat assessment data (i.e., the collected data and/or analytic results) to a corresponding TEE 224 of the security server 206 (i.e., to the nominated TEE 224). [0039]: In some embodiments, the TEE module 404 may utilize heuristic code 412 in assessing the security of one or more packets).

As per claims 5 and 15, Sood in view of Alleman teaches:
The electronic device of claim 1, wherein the first virtualized module is configured to process the received wireless communication data based on at least one of packet data convergence protocol entity (PDCP) layer processing, radio link control entity (RLC) layer processing, medium access control (MAC) layer processing, or physical entity (PHY) layer processing (Sood: [0019]: In particular, the platform-specific TEE may inspect all packets coming (i.e., ingress and/or egress) from the Network MAC/Ethernet and/or other network/communication interfaces).

As per claims 6 and 16, Sood in view of Alleman teaches:
The electronic device of claim 1, wherein the expected security threat on the radio access network includes at least one of denial of service (DoS), distributed DoS (DDoS), spoofing, or exploit attack (Sood: [0031]: As such, the TEE of the server 204, 206 may be utilized to identify such anomalies and abnormal VNF runtime behavior including, for example, malicious TCP sync floods (Dos, DDos) etc.).

As per claims 7 and 17, Sood in view of Alleman teaches:
The electronic device of claim 1, wherein the second virtualized module is configured to determine the security threat by identifying data of a higher layer than a radio network layer processed by the at least one first virtualized module based on the security information (Alleman: [0028]: And with respect to data processing tasks, the adjunct application entity 140 handles selected (filtered) packet processing based on adjunct application rules. Accordingly, the fourth level facilitates ones to tens of Gb/s throughput while handling—for a subset of identified flows for particular applications—data packet capture, DPI. Sood: [0019]: In particular, the platform-specific TEE may inspect all packets coming (i.e., ingress and/or egress) from the Network MAC/Ethernet and/or other network/communication interfaces (e.g., through inter-IP side-channel mechanisms). Additionally, the platform-specific TEE may inspect shared memory and/or proprietary APIs based on hypervisor (e.g., virtual machine monitor) privileges and communication with the TEE using defined APIs (e.g., a HECI interface). The platform-specific TEE may, additionally or alternatively, inspect local and shared processor (e.g., CPU) and SoC cache memory based on higher privileges invoked on signed and anti-rollback protected microcode (ucode) patches. In some embodiments, the platform-specific TEE uses the TEE-based inter-VNFC tunnel keys for monitoring protected inter-VNFC and inter-VNF traffic).
The examiner provides the same rationale to combine prior arts Sood and Alleman as in claims 1 and 14 above. 

As per claim 8, Sood in view of Alleman teaches:
The electronic device of claim 1, wherein the second virtualized module is configured to transmit a configured countermeasure to the at least one first virtualized module upon determining the expected security threat on the radio access network (Sood: [0036] As discussed herein, the nominated TEE 224 of the security server 206 performs a system-wide (or larger subsystem-wide) security assessment. In some embodiments, the security server 206 may communicate with the remediation server 208 to request a remediation instruction (i.e., a suitable action to be performed by the server 204) associated with the security assessment. [0046] Depending on the particular embodiment, the server 204 may receive remediation action instructions for a network flow/packet from the security server 206 or the remediation server 208 in block 536).

As per claim 9, Sood in view of Alleman teaches:
The electronic device of claim 8, wherein the configured countermeasure includes at least one of a drop, unresponsive, or alert process for the wireless communication data (Sood: [0020]: Further, the TEE may take one or more remedial actions based on the policy and/or received remediation instructions (e.g., blocking certain flows, copying packets, etc.). [0046]: The particular remediation actions may vary depending on the particular security threat and/or the particular embodiment. For example, in block 540, the server 204 may drop one or more network packets based on the remediation instruction).

As per claims 12 and 19, Sood in view of Alleman teaches:
The electronic device of claim 1, wherein the first virtualized module is configured to determine that there is the abnormal sign based on more than a designated number of data bytes or data packets being received within a designated time, based on more than a designated number of terminals transmitting wireless communication data, or based on a specific wireless communication protocol being identified on a payload of the received wireless communication data, a designated number of times or more (Sood: [0031]: As such, the TEE of the server 204, 206 may be utilized to identify such anomalies and abnormal VNF runtime behavior including, for example, malicious TCP sync floods, packet drops, flow disconnections, violation of application-level policies, and other potential security threats).

As per claims 13 and 20, Sood in view of Alleman teaches:
The electronic device of claim 1, wherein the second virtualized module is configured to: determine the security threat on the radio access network based on at least one of terminal identification information, a number of times of transmission or reception of a wireless communication protocol, or ciphered-or-not (Sood: [0031]: As such, the TEE of the server 204, 206 may be utilized to identify such anomalies and abnormal VNF runtime behavior including, for example, malicious TCP sync floods, packet drops, flow disconnections, violation of application-level policies, and other potential security threats. [0039]: Additionally, the TEE module 404 may perform a security assessment of one or more packets of the server 204, 206 based on the retrieved information to determine, for example, whether the packets pose a security threat).

As per claim 18, Sood in view of Alleman teaches:
The method of claim 14, wherein the second virtualized module is configured to: transmit a configured countermeasure to the at least one first virtualized module upon determining the expected security threat on the radio access network (Sood: [0036] As discussed herein, the nominated TEE 224 of the security server 206 performs a system-wide (or larger subsystem-wide) security assessment. In some embodiments, the security server 206 may communicate with the remediation server 208 to request a remediation instruction (i.e., a suitable action to be performed by the server 204) associated with the security assessment. [0046] Depending on the particular embodiment, the server 204 may receive remediation action instructions for a network flow/packet from the security server 206 or the remediation server 208 in block 536), and wherein the configured countermeasure includes at least one of a drop, unresponsive, or alert process for the wireless communication data (Sood: [0020]: Further, the TEE may take one or more remedial actions based on the policy and/or received remediation instructions (e.g., blocking certain flows, copying packets, etc.). [0046]: The particular remediation actions may vary depending on the particular security threat and/or the particular embodiment. For example, in block 540, the server 204 may drop one or more network packets based on the remediation instruction).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sood in view of Alleman as applied to claim 1 above, and further in view of prior art of record WO 2018050244 A1 to Kalliola et al (hereinafter Kalliola).
As per claim 2, Sood in view of Alleman does not explicitly teach the limitations of claim 2. However, Kalliola teaches:
wherein the at least one first virtualized module includes a virtual network function (VNF) configured to process the wireless communication data based on a wireless network protocol (Kalliola: Page 12, lines 24-35: The wrapper VNFs have full in-line access to the network traffic flowing between the enclosed VNF aggregate and other VNFs. This access enables the wrappers to have a wide range of functionality, which can range from simple passive monitoring to extensive IDS implementations and threat mitigation. Page 8, lines 23-30: According to exemplary embodiments, the wrapping entity has capabilities ranging from, but not limited to, simple traffic analysis via deep packet inspection (DPI) to malware analysis).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Kalliola in the invention of Sood in view of Alleman to include the above limitations. The motivation to do so would be to provide malicious network activity mitigation (Kalliola: Page 1, line 10).

As per claim 3, Sood in view of Alleman and Kalliola teaches:
The electronic device of claim 2, wherein the second virtualized module includes a security agent (SA) configured to process a function related to security for the at least one first virtualized module while interworking with the at least one first virtualized module (Sood: [0035] Further, in the illustrative embodiment, the TEE 224 transmits the security threat assessment data (i.e., the collected data and/or analytic results) to a corresponding TEE 224 of the security server 206 (i.e., to the nominated TEE 224). [0039]: the TEE module 404 may retrieve data from a security threat database 408 or otherwise correlate retrieved security threat assessment data with the security threat database 408. In some embodiments, the TEE module 404 may utilize heuristic code 412 in assessing the security of one or more packets. In some embodiments, the heuristic code 412 identifies parameters and/or a context in which questionable instructions should be executed (e.g., in a VM or secure container). Additionally or alternatively, the heuristic code 412 may identify malicious code signatures, white lists, black lists, and/or otherwise include data useful by the TEE module in assessing the security of one or more packets/instructions. Also, [0047]-[0048]).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sood in view of Alleman as applied to claim 1 above, and further in view of prior art of record US 20170223035 to Watanabe (hereinafter Watanabe).
As per claim 10, Sood in view of Alleman teaches:
The electronic device of claim 1, wherein the second virtualized module is configured to identify wireless communication data corresponding to the generated security information to generate a security report, and transmit the security report to a security server configured to manage security of equipment which perform the radio access network function (Sood: [0035]: Further, in the illustrative embodiment, the TEE 224 transmits the security threat assessment data (i.e., the collected data and/or analytic results) to a corresponding TEE 224 of the security server 206 (i.e., to the nominated TEE 224). [0036] As discussed herein, the nominated TEE 224 of the security server 206 performs a system-wide (or larger subsystem-wide) security assessment. In some embodiments, the security server 206 may communicate with the remediation server 208 to request a remediation instruction (i.e., a suitable action to be performed by the server 204) associated with the security assessment).
Sood in view of Alleman teaches requesting a remediation instruction associated with the security assessment but does not explicitly teach: generate a security report, and transmit the security report to a security server configured to manage security of equipment which perform the radio access network function. However, Watanabe teaches:
generate a security report, and transmit the generated security report to a security server configured to manage security of equipment which perform the radio access network function (Watanabe: [0049]: More specifically, the NFV management server 1 receives an NW attack notification from the NW application service management server 2 or the VNF #0. [0051]: The NW attack notification is an example of a notification on an NW attack. The NW attack notification includes, for example, information such as an ID of the user who is under the NW attack, a service ID, a direction in which the packet PKT flows, and a start time of an NW attack. [0053] Based on the received NW attack notification, the NFV management server 1 identifies, of the VNFs #0 to #3 in the virtual network 3a, the VNFs #1 and #2 on which scale out has been performed in response to an increase in the traffic caused by the NW attack. [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Watanabe in the invention of Sood in view of Alleman to include the above limitations. The motivation to do so would be to shorten the time for judging whether or not scale in is possible (Watanabe: [0054]).

As per claim 11, Sood in view of Alleman and Watanabe teaches:
The electronic device of claim 10, wherein the second virtualized module is configured to: receive a security policy corresponding to the at least one first virtualized module from the security server, and apply the received security policy to a first virtualized module corresponding to the security policy among the at least one first virtualized module (Sood: [0020]: Further, the TEE may take one or more remedial actions based on the policy and/or received remediation instructions (e.g., blocking certain flows, copying packets, etc.). [0036]: In some embodiments, the security server 206 may communicate with the remediation server 208 to request a remediation instruction (i.e., a suitable action to be performed by the server 204) associated with the security assessment). [0046] Depending on the particular embodiment, the server 204 may receive remediation action instructions for a network flow/packet from the security server 206 or the remediation server 208 in block 536. In block 538, the server 204 enforces the network policy and/or any remediation action).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Deep Packet Inspection: What you need to know by Michael Kassner: DPI is next-generation technology that’s capable of inspecting every byte of every packet that passes through the DPI device, that means packet headers, types of applications, and actual packet content.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438